DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4, 6 and 8-22 are pending.
Claims 14-22 are new.
Claim(s) 1-2, 4, 6 and 8-22 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 01/14/2021.
Claims 1-2, 4, 6 and 8-13 are amended. Claims 14-22 are new. Accordingly, the amended claims and new claims are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner (US20130282196A1) [hereinafter Tappeiner], and further in view of Chen et al. (US20160286629A1) [hereinafter Chen].
Claim 1 (amended):
	Regarding claim 1, Tappeiner discloses, “A power management method, comprising:” [See the power management method as shown in figures 3-4 and 6b: “FIGS. 3-5 are flow diagrams showing various methods for providing and controlling a home energy management system. The methods may be performed by one or more components of an energy management system” (¶64)];
	“transmitting a first message from a power management server to a local control apparatus according to a first protocol,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the server 620 (i.e.; server) transmits a message to the energy meter 605 (i.e.; local control apparatus) according to a first protocol as shown in figure 6B: “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)];
	“the power management server managing a facility connected to a power grid,” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“the local control apparatus provided in the facility,” [See the local EMCUs 145-155: “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)];
	“wherein a communication between the local control apparatus and the target equipment provided in the facility is performed according to a second protocol different from the first protocol;” [See the communication between the EMCUs and the appliances such that the energy meter 605 decrypts the instructions and executes the instructions received from the server to control the operation of the appliances (e.g.; in a protocol that is readable by the appliances to control operations of the appliances such that appliances are controlled to turn on, turn off, change power state, change power “At block 680, the energy meter 605 executes the instruction 680.” “the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command that specifies a particular power level to use. The command may specify a particular voltage to provide to an appliance, or may indicate a percentage of a full operating voltage or percentage of a standby voltage to apply. For example, the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied. The power level state may be used, for example, for dimming of a light or to provide half power to a motor. The EMCUs 145-155 may also receive increment power or decrement power commands, which may be used to increment or decrement an amount of power provided to an appliance by a particular amount (e.g., by 0.2 Watts).” (¶27)], but doesn’t explicitly disclose, “the first message is an instruction to request reporting of information on a target equipment in the facility,” “determining, by the local control apparatus, not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.”
	However, Chen discloses, “the first message is an instruction to request reporting of information on a target equipment in the facility,” [See the server (e.g.; cms 102) sends instruction to request reporting of information (e.g.; querying information) on the target equipment (e.g.; equipment 106) in the facility: “CMS 102 may request (e.g., using a query or queries, etc.) sensor information from one or more of the sensors 110-x” “and may receive corresponding information (e.g., results of the query, etc.) from the sensors 110-x and/or the resources which may be processed to determine lighting settings (e.g., a lighting strategy) for one or more of the light units 106-N or transmit information from one or more of the light units 106-N to” “the CMS 102.” (¶63)];
	“determining, by the local control apparatus, not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.” [See as shown in figure 1c; the local controller 105 associated with the target equipment 106. See the local controller 105 is determining that not to inquire the target equipment 106 (e.g.; in figure 4, at step 403, checks if information need to be inquired and then determining that not to inquire information from target equipment and proceeding to No) about an information on the target equipment (e.g.; information on the target equipment 106) according to a type of information on the target equipment (e.g.; type of information such as status, setting, configuration, updating history etc.): “FIG. 1C” “outdoor lighting network (OLN) 100, a central management system (CMS) 102 and an information resources server 112” “(OLN) 100 includes a plurality of light units or luminaires (and/or electrical devices) 106-1 through 106-N (generally 106-N), a plurality of sensors 110-1 through 110-M (generally 110-x),” “a network/communication link 108 which,” “may operably couple two or more of the elements of the present system.” (¶58)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending a first message by the server that includes instruction to request reporting of information on a target equipment and the capability of determining not to inquire target equipment about information on the target equipment according to a type of information on the target equipment taught by Chen with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to improve efficiency and cost effectiveness of the service cycle [Chen: “enables streamlining design, deployment, operation and customization of lighting infrastructure with a single/integrated platform will improve efficiency and cost effectiveness of the service cycle,” (¶15)].

Claim 9 (amended):
Regarding claim 9, Tappeiner and Chen disclose all the elements of claim 1.
Regarding claim 9, Tappeiner further discloses, “the first message is an instruction to request setting of an operation state of the target equipment,”  [See the server sends the first message that includes control instructions for a target load/appliance/equipment such that the control instructions requests settings of an  “The energy meter may then execute the instructions, which may cause the energy meter to turn an appliance on, turn an appliance off, and so on.” (¶68)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)].
“the power management method further comprises: selecting, by the local control apparatus, one or more local information elements corresponding to information elements complied with the first message, from among local information elements which the target equipment is capable of dealing with according to the second protocol;” [See the EMCU selecting a local information element in accordance with the instructions received from the server such that the target appliance/equipment is capable of responding to the required operation asked by the instructions received from the server (e.g.; the appliance is capable of responding to the control instruction to change the power level): “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)… “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)];
“transmitting from the local control apparatus to the target equipment, a second message including the selected one or more local information elements as an information element.” [See in accordance with the instructions received from the server, the EMCU transmits the selected local information element to the target appliance/equipment (e.g.; the control instructions are sent to the controller to control the appliance in accordance with the control instructions to change the power level): “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)… “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)].

Claim 10 (amended):
Regarding claim 10, Tappeiner and Chen disclose all the elements of claim 1.
Regarding claim 10, Tappeiner further discloses, “the first message is an instruction to request a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid,” [Examiner notes that the claim requires only one of 1. request a control of a power flow from the power grid to the facility or 2. request a control of a reverse power flow from the facility to the power grid. Tappeiner teaches request a control of a power flow from the power grid to the facility. See the instructions received from the server request the EMCU to increase power consumption of the target appliance/equipment at a facility (e.g.; request more power flow to the appliances of a facility where the power is supplied from the grid): “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)];
“the power management method further comprises: selecting one or more local information elements that realize the control of the power flow or the reverse power flow instructed by the first message, from among local information elements which the target equipment is capable of dealing with according to the second protocol,” [Examiner notes that the claim requires the control of only one of 1. the power flow or 2. the reverse power flow. Tappeiner teaches request a control of a power flow. See the EMCU selecting a local information element in accordance with the instructions received from the server such that the target appliance/equipment is capable of responding to the required operation asked by the instructions received from the server in order to control the power flow to the target appliance/equipment (e.g.; the appliance is capable of responding to the control instruction to change the power flow): “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)];
“transmitting from the local control apparatus to the target equipment, a second message including the selected one or more local information elements.” [See in accordance with the instructions received from the server, the EMCU transmits the selected local information element as a second message to the target appliance/equipment to control the power flow to the target appliance/equipment (e.g.; the control instructions are sent to the controller to control the appliance in accordance with the control instructions to control the power flow): “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)].

Claim 11 (amended):
Regarding claim 11, Tappeiner and Chen disclose all the elements of claim 1.
	Regarding claim 11, Tappeiner further discloses, “managing, by the local control apparatus, a correspondence relationship between a local information element which the target equipment is capable of dealing with and an information element complied with the first message.” [See the local information such as power consumption data (e.g.; the appliances are cable of reporting/dealing with the power consumption data to the local controller emcu). See the local controller emcus manage relationship between local information element (e.g.; power consumption data) and information element complied with the first message (e.g.; in the first message the server requests to increase/decrease the power consumption by the appliances through turning on/off or increasing/decreasing the power level of the appliances): “The EMCUs 145-155 collect and store energy consumption data 175, 180-185.” (¶26)… Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)… “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)].

Claim 13 (amended):
	Regarding claim 13, Tappeiner discloses, “A local control apparatus provided in a facility connected to a power grid,,” [See the facility (i.e.; facility with the appliances) includes local controller EMCUs that are connected to a power grid (i.e.; facility with appliances controlled by the controller connected to power grid and consumes power “The EMCUs 145-155 can both monitor and control the flow of power to attached appliances 160-170.” (¶24)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“a power management server that manages the facility;” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“the local control apparatus comprising: a receiver configured to receive a first message according to a first protocol from a power management server” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the energy meter 605 (i.e.; local control apparatus) receiving using it’s receiver from the server 620 (i.e.; server) a message according to a first protocol as shown in figure 6B: “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)];
	“a transmitter configured to transmit a second message according to a second protocol different from the first protocol to an equipment provided in the facility,” [See the communication between the EMCUs and the appliances such that the energy meter 605 decrypts the instructions and executes the instructions received from the server to “At block 680, the energy meter 605 executes the instruction 680.” “the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command that specifies a particular power level to use. The command may specify a particular voltage to provide to an appliance, or may indicate a percentage of a full operating voltage or percentage of a standby voltage to apply. For example, the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied. The power level state may be used, for example, for dimming of a light or to provide half power to a motor. The EMCUs 145-155 may also receive increment power or decrement power commands, which may be used to increment or decrement an amount of power provided to an appliance by a particular amount (e.g., by 0.2 Watts).” (¶27)], but doesn’t explicitly disclose, “wherein the first message is an instruction to request reporting of information on the target equipment, and the local control apparatus is configured to determine not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.”
	However, Chen discloses, “wherein the first message is an instruction to request reporting of information on the target equipment,” [See the server (e.g.; cms 102) sends instruction to request reporting of information (e.g.; querying information) on the target equipment (e.g.; equipment 106) in the facility: “CMS 102 may request (e.g., using a query or queries, etc.) sensor information from one or more of the sensors 110-x” “and may receive corresponding information (e.g., results of the query, etc.) from the sensors 110-x and/or the resources which may be processed to determine lighting settings (e.g., a lighting strategy) for one or more of the light units 106-N or transmit information from one or more of the light units 106-N to” “the CMS 102.” (¶63)];
	“the local control apparatus is configured to determine not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.” [See as shown in figure 1c; the local controller 105 associated with the target equipment 106. See the local controller 105 is determining that not to inquire the target equipment 106 (e.g.; in figure 4, at step 403, checks if information need to be inquired and then determining that not to inquire information from target equipment and proceeding to No) about an information on the target equipment (e.g.; information on the target equipment 106) according to a type of information on the target equipment (e.g.; type of information such as status, setting, configuration, updating history etc.): “FIG. 1C” “outdoor lighting network (OLN) 100, a central management system (CMS) 102 and an information resources server 112” “(OLN) 100 includes a plurality of light units or luminaires (and/or electrical devices) 106-1 through 106-N (generally 106-N), a plurality of sensors 110-1 through 110-M (generally 110-x),” “a network/communication link 108 which,” “may operably couple two or more of the elements of the present system.” (¶58)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending a first message by the server that includes instruction to request reporting of information on a target equipment and the capability of determining not to inquire target equipment about information on the target equipment according to a type of information on the target equipment taught by Chen with the power management system taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to improve efficiency and cost effectiveness of the service cycle [Chen: “enables streamlining design, deployment, operation and customization of lighting infrastructure with a single/integrated platform will improve efficiency and cost effectiveness of the service cycle,” (¶15)].

Claim 14 (new):
	Regarding claim 14, Tappeiner discloses, “A power management system, comprising:,” “a local control apparatus provided in the facility,” [See the facility (i.e.; facility with the appliances) includes local controller EMCUs that are connected to a power grid (i.e.; facility with appliances controlled by the controller connected to power “The EMCUs 145-155 can both monitor and control the flow of power to attached appliances 160-170.” (¶24)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“a power management server configured to manage a facility connected to a power grid;” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“wherein the power management server includes a first transmitter configured to transmit a first message to the local control apparatus according to a first protocol,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the server 620 (i.e.; server) transmits a message to the energy meter 605 (i.e.; local control apparatus) according to a first protocol as shown in figure 6B: “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)];
	 “and the local control apparatus includes a second transmitter configured to transmit a second message to an equipment provided in the facility according to a second protocol different from the first protocol,” [See the communication between the “At block 680, the energy meter 605 executes the instruction 680.” “the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command that specifies a particular power level to use. The command may specify a particular voltage to provide to an appliance, or may indicate a percentage of a full operating voltage or percentage of a standby voltage to apply. For example, the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied. The power level state may be used, for example, for dimming of a light or to provide half power to a motor. The EMCUs 145-155 may also receive increment power or decrement power commands, which may be used to increment or decrement an amount of power provided to an appliance by a particular amount (e.g., by 0.2 Watts).” (¶27)], but doesn’t explicitly disclose, “wherein the first message is an instruction to request reporting of information on the target equipment,” “the local control apparatus is configured to determine not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.”
	However, Chen discloses, “wherein the first message is an instruction to request reporting of information on the target equipment,” [See the server (e.g.; cms 102) sends instruction to request reporting of information (e.g.; querying information) on the target equipment (e.g.; equipment 106) in the facility: “CMS 102 may request (e.g., using a query or queries, etc.) sensor information from one or more of the sensors 110-x” “and may receive corresponding information (e.g., results of the query, etc.) from the sensors 110-x and/or the resources which may be processed to determine lighting settings (e.g., a lighting strategy) for one or more of the light units 106-N or transmit information from one or more of the light units 106-N to” “the CMS 102.” (¶63)];
	“the local control apparatus is configured to determine not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.” [See as shown in figure 1c; the local controller 105 associated with the target equipment 106. See the local controller 105 is determining that not to inquire the target equipment 106 (e.g.; in figure 4, at step 403, checks if information need to be inquired and then determining that not to inquire information from target equipment and proceeding to No) about an information on the target equipment (e.g.; information on the target equipment 106) according to a type of “FIG. 1C” “outdoor lighting network (OLN) 100, a central management system (CMS) 102 and an information resources server 112” “(OLN) 100 includes a plurality of light units or luminaires (and/or electrical devices) 106-1 through 106-N (generally 106-N), a plurality of sensors 110-1 through 110-M (generally 110-x),” “a network/communication link 108 which,” “may operably couple two or more of the elements of the present system.” (¶58)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending a first message by the server that includes instruction to request reporting of information on a target equipment and the capability of determining not to inquire target equipment about information on the target equipment according to a type of information on the target equipment taught by Chen with the power management system taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to improve efficiency and cost effectiveness of the service cycle [Chen: “enables streamlining design, deployment, operation and customization of lighting infrastructure with a single/integrated platform will improve efficiency and cost effectiveness of the service cycle,” (¶15)].

Claim(s) 2, 4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner and Chen as applied to claim 1 above, and further in view of RAMAN et 
Claim 2 (amended):
Regarding claim 2, Tappeiner and Chen disclose all the elements of claim 1, but Tappeiner does not explicitly disclose, “in response to the local control apparatus determining not to inquire the target equipment about the information on the target equipment, transmitting, from the local control apparatus to the power management server, a first massage response including an information element based on the information on the target equipment.”
Regarding claim 2, Chen discloses “the local control apparatus determining not to inquire the target equipment about the information on the target equipment” [See as shown in figure 1c; the local controller 105 associated with the target equipment 106. See the local controller 105 is determining that not to inquire the target equipment 106 (e.g.; in figure 4, at step 403, checks if information need to be inquired and then determining that not to inquire information from target equipment and proceeding to No) about an information on the target equipment (e.g.; information on the target equipment 106) according to a type of information on the target equipment (e.g.; type of information such as status, setting, configuration, updating history etc.): “FIG. 1C” “outdoor lighting network (OLN) 100, a central management system (CMS) 102 and an information resources server 112” “(OLN) 100 includes a plurality of light units or luminaires (and/or electrical devices) 106-1 through 106-N (generally 106-N), a plurality of sensors 110-1 through 110-M (generally 110-x),” “a network/communication link 108 which,” “may operably couple two or more of the elements of the present system.” (¶58)], but doesn’t explicitly disclose, “in response to” “determining not to inquire the target equipment about the information on the target equipment, transmitting, from the local control apparatus to the power management server, a first massage response including an information element based on the information on the target equipment.”
However, RAMAN discloses, “in response to” “determining not to inquire the target equipment about the information on the target equipment, transmitting,” “a first massage response including an information element based on the information on the target equipment.” [See in response to determining not to inquire information from target equipment (e.g.; in figure 9, at step 910 and 915 determining not to inquire information and proceeding to “No” and then step 930), the system transmits a first message response that include an information element based on the information on target equipment (e.g.; in figure 9, at step 930 sending a notification that curtailment operation on the target equipment cannot be performed): “process 900 may include determining whether a curtailment operation can be performed in response to a demand (block 910).” (¶103)… “if a curtailment operation cannot be performed (block 915—NO), a notification that a curtailment operation cannot be performed may be sent in response to the demand (block 930).” (¶106)], but doesn’t explicitly disclose, “in response to” “determining not to inquire” “transmitting, from the local control apparatus to the power management server, a first massage response”
However, Kim discloses, “in response to” “determining not to inquire” “transmitting, from the local control apparatus to the power management server, a first massage response” [See the local control apparatus determining to not inquire the “if the wireless remote meter-reading modem 120” “cannot read meter-reading data from the electronic watt-hour meter 110, a warning message reporting this situation is created and transmitted to the AMR server 156.” (¶23)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining not to inquire target equipment about information on the target equipment taught by Chen, and the capability of transmitting a first message response that include an information element based on the information on the target equipment taught by RAMAN, and the capability of transmitting from local control apparatus to server a first message response in response to determining not to inquire information taught by Kim with the power management method taught by Tappeiner and Chen as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to improve efficiency and cost effectiveness of the service cycle [Chen: “enables streamlining design, deployment, operation and customization of lighting infrastructure with a single/integrated platform will improve efficiency and cost effectiveness of the service cycle,” (¶15)], and in order [RAMAN: “The energy application may communicate with the smart grid devices using a tunneling protocol that permits the operations to be performed from a location that is remote from the location of all or a portion of the smart grid devices.” (¶12)], and in order to allow the server to retain accurate information [Kim: “allowing the remote meter-reading server to always retain accurate data in managing meter-reading information.” (¶5)].

Claim 4 (amended):
Regarding claim 4, Tappeiner, Raman, Kim, and Chen disclose all the elements of claims 1-2, but Tappeiner and Chen do not explicitly disclose, “the first message response includes the information element based on the information on the target equipment managed by the local control apparatus.”
However, RAMAN discloses, “the first message response includes the information element based on the information on the target equipment managed by the local control apparatus.” [See the response includes an element based on the information on the target equipment managed by the local control apparatus (e.g.; in figure 9, at step 930 sending response including an information element such as curtailment information based on the curtailment based information on the target equipment such as curtailment cannot be performed, where target equipment is managed by local control): “if a curtailment operation cannot be performed (block 915—NO), a notification that a curtailment operation cannot be performed may be sent in response to the demand (block 930).” “For example, if energy application 550 determines that the total instantaneous power consumption is less than or equal to the threshold, then a notification that a curtailment operation cannot be performed may be sent” “if energy application 550 determines that the total power consumption associated with the particular period of time is less than or equal to than the other threshold, then a notification that a curtailment operation cannot be performed may be sent” (¶106)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending a first response message where the response message includes an element based on the information on the target equipment managed by the local control apparatus taught by RAMAN with the power management method taught by Tappeiner, Kim, Raman and Chen as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to conveniently manage the operation of the power management system remotely [RAMAN: “The energy application may communicate with the smart grid devices using a tunneling protocol that permits the operations to be performed from a location that is remote from the location of all or a portion of the smart grid devices.” (¶12)].

Claim 6 (amended):
Regarding claim 6, Tappeiner, Raman, Kim, and Chen disclose all the elements of claims 1-2 and 4, but Tappeiner, Raman, and Chen do not explicitly disclose, “the local control apparatus acquires information on the target equipment by instructing the target equipment to report the information on the target equipment, and the determining by the local control apparatus is performed after the local control apparatus acquires the information on the target equipment.”
However, Kim discloses, “the local control apparatus acquires information on the target equipment by instructing the target equipment to report the information on the target equipment,” [See the local controller acquires information on the target equipment (e.g.; meter) by instructing the target equipment to report information on the target equipment (e.g.; attempting to access the data by instructing the meter to provide the data in response to the access attempt; see steps s210 and s220 in figure 6): “the AMR server 156 sends a command to the wireless remote meter-reading modem 120 to read necessary meter-reading data and the wireless remote meter-reading modem 120 reads the necessary meter-reading data from the electronic watt-hour meter 110 in response to the command in operations S220 and S230.” “However, when the wireless FEP modem 154 cannot access the wireless remote meter-reading modem 120 to set the line or when the wireless remote meter-reading modem 120 cannot read the meter-reading data from the electronic watt-hour meter 110, a warning message is generated and transmitted to the AMR server 156 in operations S220 and S270 or S240 and S260.” (¶38)]
“the determining by the local control apparatus is performed after the local control apparatus acquires the information on the target equipment.” [See determining of not inquiring data is performed by the local controller after the local controller acquires information on the target equipment (e.g.; after attempts to access/read data at step s210): “if the wireless remote meter-reading modem 120” “cannot read meter-reading data from the electronic watt-hour meter 110, a warning message reporting this situation is created and transmitted to the AMR server 156.” (¶23)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring information on the target equipment by a local control apparatus by instructing the target equipment to report the information on the target equipment, and the capability of performing the determining step by the local control apparatus after the local control apparatus acquires the information on the target equipment taught by Kim with the power management method taught by Tappeiner, Kim, Raman and Chen as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to allow the server to retain accurate information [Kim: “allowing the remote meter-reading server to always retain accurate data in managing meter-reading information.” (¶5)].

Claim 15 (new):
	Regarding claim 15, Tappeiner discloses, “A power management server configured to manage a facility connected to a power grid, the power management server comprising:” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“a transmitter configured to transmit a first message to a local control apparatus provided in the facility according to a first protocol,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the server 620 (i.e.; server) transmits a message to the energy meter 605 (i.e.; local control apparatus) according to a first protocol as shown in figure 6B: “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)], but doesn’t explicitly disclose, “wherein the first message is an instruction to request reporting of information on a target equipment provided in the facility; and” “a receiver configured to receive a first message response according to the first protocol from the local control apparatus in response to the local control apparatus determining not to inquire the target equipment about the information on the target equipment according to a type of the information on the target equipment.”
	However, Chen discloses, “wherein the first message is an instruction to request reporting of information on a target equipment provided in the facility;” [See the server (e.g.; cms 102) sends instruction to request reporting of information (e.g.; querying information) on the target equipment (e.g.; equipment 106) in the facility: “CMS 102 may request (e.g., using a query or queries, etc.) sensor information from one or more of the sensors 110-x” “and may receive corresponding information (e.g., results of the query, etc.) from the sensors 110-x and/or the resources which may be processed to determine lighting settings (e.g., a lighting strategy) for one or more of the light units 106-N or transmit information from one or more of the light units 106-N to” “the CMS 102.” (¶63)];
	“the local control apparatus determining not to inquire the target equipment about the information on the target equipment according to a type of the information on the [See as shown in figure 1c; the local controller 105 associated with the target equipment 106. See the local controller 105 is determining that not to inquire the target equipment 106 (e.g.; in figure 4, at step 403, checks if information need to be inquired and then determining that not to inquire information from target equipment and proceeding to No) about an information on the target equipment (e.g.; information on the target equipment 106) according to a type of information on the target equipment (e.g.; type of information such as status, setting, configuration, updating history etc.): “FIG. 1C” “outdoor lighting network (OLN) 100, a central management system (CMS) 102 and an information resources server 112” “(OLN) 100 includes a plurality of light units or luminaires (and/or electrical devices) 106-1 through 106-N (generally 106-N), a plurality of sensors 110-1 through 110-M (generally 110-x),” “a network/communication link 108 which,” “may operably couple two or more of the elements of the present system.” (¶58)], but doesn’t explicitly disclose, “a receiver configured to receive a first message response according to the first protocol from the local control apparatus in response to” “determining not to inquire the target equipment about the information on the target equipment”
However, RAMAN discloses, “receive a first message response according to the first protocol” “in response to” “determining not to inquire the target equipment about the information on the target equipment” [See in response to determining not to inquire information from target equipment (e.g.; in figure 9, at step 910 and 915 determining not to inquire information and proceeding to “No” and then step 930), the system transmits a first message response that include an information element based on the information on target equipment (e.g.; in figure 9, at step 930 sending a notification that curtailment “process 900 may include determining whether a curtailment operation can be performed in response to a demand (block 910).” (¶103)… “if a curtailment operation cannot be performed (block 915—NO), a notification that a curtailment operation cannot be performed may be sent in response to the demand (block 930).” (¶106)], but doesn’t explicitly disclose, “a receiver configured to receive a first message response” “from the local control apparatus in response to” “determining not to inquire”
However, Kim discloses, “a receiver configured to receive a first message response” “from the local control apparatus in response to” “determining not to inquire” [See the local control apparatus determining to not inquire the target equipment (e.g.; electronic watt-hour meter) for the information (e.g.; meter-reading data) such that in response to an inquiry from the server for the information (e.g.; meter-reading data), local control apparatus transmits to the server (e.g.; remote meter-reading server) a response including an information element based on the information on the target equipment managed by the local control apparatus (i.e.; sending a warning message including information element that indicates the requested data is not available from the particular meter): “if the wireless remote meter-reading modem 120” “cannot read meter-reading data from the electronic watt-hour meter 110, a warning message reporting this situation is created and transmitted to the AMR server 156.” (¶23)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining not to inquire target equipment about information on the target equipment taught by Chen, and the capability of transmitting a first message response that include an information [Chen: “enables streamlining design, deployment, operation and customization of lighting infrastructure with a single/integrated platform will improve efficiency and cost effectiveness of the service cycle,” (¶15)], and in order to conveniently manage the operation of the power management system remotely [RAMAN: “The energy application may communicate with the smart grid devices using a tunneling protocol that permits the operations to be performed from a location that is remote from the location of all or a portion of the smart grid devices.” (¶12)], and in order to allow the server to retain accurate information [Kim: “allowing the remote meter-reading server to always retain accurate data in managing meter-reading information.” (¶5)].

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner and Chen as applied to claim 1 above, and further in view of Kim.
Claim 8 (amended):
Regarding claim 8, Tappeiner and Chen disclose all the elements of claim 1, but Tappeiner does not explicitly disclose, “in response to the local control apparatus determining to inquire the target equipment about the information on the target equipment, selecting one or more local information elements corresponding to information elements complied with the first message, from among local information elements which the target equipment is capable of dealing with according to the second protocol, transmitting, from the local control apparatus to the target equipment, a second message including the selected one or more local information elements, and transmitting, from the local control apparatus to the power management server, the first message response including an information element based on the information on the target equipment obtained from the target equipment by transmission of the second message.”
However, Kim discloses, “in response to the local control apparatus determining to inquire the target equipment about the information on the target equipment, selecting one or more local information elements corresponding to information elements complied with the first message, from among local information elements which the target equipment is capable of dealing with according to the second protocol,” [See the local control apparatus determines to inquire the target equipment (e.g.; electronic watt-hour meter) about the information (e.g.; meter-reading data)  on the target equipment. See the step of selecting at least one local information elements corresponding to information element complied with the first message (i.e.; in the first message server requested meter-reading data) from among local information elements which the target equipment is capable of dealing with according to the second protocol (i.e., electronic watt-hour meter is capable of reading the amount of used electricity such that the system selecting the electricity data read by the meter as meter reading data): “if the setting of the line succeeds, the wireless remote meter-reading modem reading necessary meter-reading data from electronic watt-hour meter in response to a command of the remote meter-reading server; and (f) if the reading of the data succeeds, the wireless remote meter-reading modem transmitting the necessary meter-reading data to the remote meter-reading server through the previously set line.” (¶6)… “Upon receiving a meter-reading data transmission command, the electronic watt-hour meter 110 transmits meter-reading data (i.e., the amount of used electricity)” (¶16)];
“transmitting, from the local control apparatus to the target equipment, a second message including the selected one or more local information elements,” [See the local controller transmitting a message to the target equipment including selected local information (i.e.; meter-reading modem transmits a request to the watt-hour meter to read the meter-reading data from the watt-hour meter where the selected meter reading is electricity data read by the watt-hour meter): “if the setting of the line succeeds, the wireless remote meter-reading modem reading necessary meter-reading data from electronic watt-hour meter in response to a command of the remote meter-reading server;” (¶6)… “Upon receiving a meter-reading data transmission command, the electronic watt-hour meter 110 transmits meter-reading data (i.e., the amount of used electricity)” (¶16)];
“transmitting, from the local control apparatus to the power management server, the first message response including an information element based on the information on the target equipment obtained from the target equipment by transmission of the second message.” [See in response to the inquiry from the server, the local controller transmitting to the server the information requested by the server via the inquiry (i.e.; “if the setting of the line succeeds, the wireless remote meter-reading modem reading necessary meter-reading data from electronic watt-hour meter in response to a command of the remote meter-reading server; and (f) if the reading of the data succeeds, the wireless remote meter-reading modem transmitting the necessary meter-reading data to the remote meter-reading server” (¶6)… “Upon receiving a meter-reading data transmission command, the electronic watt-hour meter 110 transmits meter-reading data (i.e., the amount of used electricity)” (¶16)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kim with the power management method taught by Tappeiner and Chen as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to allow the server to retain accurate information [Kim: “allowing the remote meter-reading server to always retain accurate data in managing meter-reading information.” (¶5)].



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner, and further in view of BHAGERIA et al. (US20150032278A1) [hereinafter BHAGERIA].
Claim 16 (new):
	Regarding claim 16, Tappeiner discloses, “A power management method, comprising:” [See the power management method as shown in figures 3-4 and 6b: “FIGS. 3-5 are flow diagrams showing various methods for providing and controlling a home energy management system. The methods may be performed by one or more components of an energy management system” (¶64)];
	“transmitting a first message from a power management server to a local control apparatus according to a first protocol,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the server 620 (i.e.; server) transmits a message to the energy meter 605 (i.e.; local control apparatus) according to a first protocol as shown in figure 6B: “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)];
	“the power management server managing a facility connected to a power grid,” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“the local control apparatus provided in the facility,” [See the local EMCUs 145-155: “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)];
	“wherein a communication including a second message between the local control apparatus and an equipment provided in the facility is performed according to a second protocol different from the first protocol;” [See the communication between the EMCUs and the appliances such that the energy meter 605 decrypts the instructions and executes the instructions received from the server to control the operation of the appliances (e.g.; in a protocol that is readable by the appliances to control operations of the appliances such that appliances are controlled to turn on, turn off, change power state, change power level etc. according to the instructions): “At block 680, the energy meter 605 executes the instruction 680.” “the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command that specifies a particular power level to use. The command may specify a particular voltage to provide to an appliance, or may indicate a percentage of a full operating voltage or percentage of a standby voltage to apply. For example, the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied. The power level state may be used, for example, for dimming of a light or to provide half power to a motor. The EMCUs 145-155 may also receive increment power or decrement power commands, which may be used to increment or decrement an amount of power provided to an appliance by a particular amount (e.g., by 0.2 Watts).” (¶27)];
	“the transmitting the first message includes transmitting a control for a target equipment,” [See the server sends the first message that identifies a control for the control apparatus (e.g.; the server sends a data packet that includes instructions for a particular emcu such that the data packet includes information that identifies the particular emcu to be controlled and control instructions for that emcu): “protocol conversion device 240 may receive a data packet from networking device 205 via Ethernet interface 242 that is addressed to a particular EMCU.” (¶61)… “Forwarding module 260 may identify the particular EMCU in the header and determine that the EMCU supports a PLC protocol. Accordingly, forwarding module 260 may transmit the data packet to the particular EMCU using the PLC interface 252.” (¶62)… “The energy meter may then execute the instructions, which may cause the energy meter to turn an appliance on, turn an appliance off, and so on.” (¶68)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)];
 	“control for a target equipment, which is the equipment designated by the power management server,” [See the server sends the first message that includes control instructions for a target load/appliance/equipment such that according to that control instructions the load/appliance/equipment are controlled (e.g.; on, off, change power level state): “The energy meter may then execute the instructions, which may cause the energy meter to turn an appliance on, turn an appliance off, and so on.” (¶68)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)];
	“an information element which the equipment is capable of dealing with according to the second protocol” [See the EMCU selecting a local information element in accordance with the instructions received from the server such that the target appliance/equipment is capable of responding to the required operation asked by the instructions received from the server (e.g.; the appliance is capable of responding to the “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server” (¶51)… “Responsive to an increment power command, the EMCU may increase the power supplied to an appliance by a specified amount. For example, an increment power command may specify that a provided power is to be increased by 1 Watt. An EMCU 145-155 receiving such a command may increase a current provided power from, for example, 1 Watt to 2 Watts.” (¶29)], but doesn’t explicitly disclose, “transmitting a third message from the local control apparatus to the power management server according to the first protocol, wherein the third message includes specification information specifying an information element which the equipment is capable of dealing with” “wherein the transmitting the first message includes transmitting a control for a target equipment, which is the equipment designated by the power management server, in a manner the target equipment is capable of dealing with, based on the third message.”
However, BHAGERIA discloses, “transmitting a third message from the local control apparatus to the power management server according to the first protocol, wherein the third message includes specification information specifying an information element which the equipment is capable of dealing with” [See the control apparatus 120, the equipment 115 and the server 12 as shown in figure 1. See the local controller 120 sends a message to the server (e.g.; figure 5; at step 530, controller 120 sends “At step 520, the EM system receives power supply information from the power supply device.” “power supply information may include power supply specifications of the power supply device (e.g., stand-by power output, continuous operating power output), whether the power supply device is used for backup, hours of operation (e.g., on-peak hours of operation, off-peak hours of operation, etc.), and/or any other specifications.” (¶76)… “At step 525, the EM system generates and/or updates profiles with load profiles and power supply profiles. The EM system may automatically generate a profile based on the received” “power supply information” (¶77)… “At step 530, the EM system sends the updated load profiles and the updated power supply profiles to the micro-grid manager.” (¶79)... “communications link can” “utilize any combination of transmission techniques and protocols.” (¶55)];
“wherein the transmitting the first message includes transmitting a control for a target equipment, which is the equipment designated by the power management server, in a manner the target equipment is capable of dealing with, based on the third message.” [See the server 12 transmitting a message to the local controller 120 (e.g.; “At step 525, the EM system generates and/or updates profiles with load profiles and power supply profiles. The EM system may automatically generate a profile based on the received” “power supply information” (¶77)… “At step 530, the EM system sends the updated load profiles and the updated power supply profiles to the micro-grid manager.” (¶79)... “At step 555, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device.” (¶84)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of transmitting a message from local controller to server according to a protocol, where the message includes specification information specifying an information element which the equipment is capable of dealing with, and transmitting a control for a target equipment from the server to the local controller, where the equipment is designated by the power management server and the target equipment is capable of dealing with the control [BHAGERIA: “ensures sustainability, reliability, and power quality within a micro-grid by enabling specific load profiles based on the currently available power supply output and reserves, thus powering the power consuming devices associated with the enabled load profiles.” “optimizing the power generation within a micro-grid to provide service to the maximum number of critical and non-critical power consuming devices.” (¶13)].

Claim(s) 12, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner in view of MAEDA (US20160211665A1) [hereinafter MAEDA].
Claim 12 (amended):
	Regarding claim 12, Tappeiner discloses, “A power management method, comprising:” [See the power management method as shown in figures 3-4 and 6b: “FIGS. 3-5 are flow diagrams showing various methods for providing and controlling a home energy management system. The methods may be performed by one or more components of an energy management system” (¶64)];
	“transmitting a first message from a power management server to a local control apparatus according to a first protocol,” [See the server 135 and the energy meters “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet. The data packet may include an unencrypted header identifying the networking device 615 as a source device and energy meter 605 as a destination device. The header may also identify a first protocol associated with the energy meter 605 and a second protocol associated with the networking device 615.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605 and a first protocol associated with the energy meter 605. The protocol conversion device 610 then forwards 675 the data packet to the energy meter 605 using the identified first protocol.” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)];
	“the power management server managing a facility connected to a power grid,” [See the power management server 135 manages facility (i.e.; facility with the appliances) that is connected to a power grid (i.e.; facility with appliances connected to power grid and consumes power from the power grid): “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)];
	“the local control apparatus provided in the facility,” [See the local EMCUs 145-155: “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176. The additional connections 172, 174, 176 may use protocols supported by the energy meters 145-155” (¶19)];
wherein a communication between the local control apparatus and an equipment provided in the facility is performed according to a second protocol different from the first protocol;” [See the communication between the EMCUs and the appliances such that the energy meter 605 decrypts the instructions and executes the instructions received from the server to control the operation of the appliances (e.g.; in a protocol that is readable by the appliances to control operations of the appliances such that appliances are controlled to turn on, turn off, change power state, change power level etc. according to the instructions): “At block 680, the energy meter 605 executes the instruction 680.” “the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)… “the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command that specifies a particular power level to use. The command may specify a particular voltage to provide to an appliance, or may indicate a percentage of a full operating voltage or percentage of a standby voltage to apply. For example, the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied. The power level state may be used, for example, for dimming of a light or to provide half power to a motor. The EMCUs 145-155 may also receive increment power or decrement power commands, which may be used to increment or decrement an amount of power provided to an appliance by a particular amount (e.g., by 0.2 Watts).” (¶27)], but doesn’t explicitly disclose, “and determining, by the power management server, to instruct one of a control for the local control apparatus and a control for the target equipment, (i) by comparing a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed.”
However, MAEDA discloses, “determining, by the power management server, to instruct one of a control for the local control apparatus and a control for the target equipment, (i) by comparing a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed.” [Examiner notes that claim requires only one of (i) by comparing a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed. Further examiner notes that the claim requires only one of 1. control of the power flow or 2. control of the reverse power flow is performed. MAEDA teaches (ii) by comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow is performed and 1. control of the power flow. See the server compares the waiting/elapsed time length with a predetermined time, and the system waits during that time period such that when the elapsed time reaches the predetermined time as determined in step s14, the server instructs the equipment to control power flow according to non-demand response control as shown in step s16 in figure 4: “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of comparing the waiting/elapsed time length with a predetermined time, and waiting during that time period such that when the elapsed time reaches the predetermined time, instructing the equipment to control power flow according to non-demand response control taught by MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 17 (new):
	Regarding claim 17, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the execution time length being shorter than the first predetermined time, determining, by the power management server, to instruct the control for the target equipment; and in response to the execution time length being longer than the first predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.”
However, MAEDA discloses, “in response to the execution time length being shorter than the first predetermined time, determining, by the power management server, to instruct the control for the target equipment;” [See the execution time length of the DR event as described in figure 4 step s14 during which demand response control instructions are executed. See at step s13, DR event execution begins. See in response to the execution time length being shorter than the first predetermined time (e.g.; at step s14, when the execution time length is less than predetermined time, where the predetermined time is a time when system determines that the elapsed time reached the predetermined time) the server determines to instruct control for the target equipment (e.g.; instruct control of power flow using demand response control as set in step13): “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)];
“in response to the execution time length being longer than the first predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.” [See in response to the execution time length being longer than the first predetermined time (e.g.; at step s14, determining that execution time is greater than predetermined time such that predetermined time elapsed), the server determines to instruct control for the local control apparatus (e.g.; stop power flow based on demand response control instruction and start power flow using non-demand response control instruction at step s16): “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to effectively control the facility devices that are under control [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 18 (new):
	Regarding claim 18, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the execution time length being shorter than the first predetermined time, determining, by the power management server, to instruct the control for the target equipment.”
However, MAEDA discloses, “in response to the execution time length being shorter than the first predetermined time, determining, by the power management server, to instruct the control for the target equipment.” [See the execution time length of the DR event as described in figure 4 step s14 during which demand response control instructions are executed. See at step s13, DR event execution begins. See in response to the execution time length being shorter than the first predetermined time (e.g.; at step s14, when the execution time length is less than predetermined time,  “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to effectively control the facility devices that are under control [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].


Claim 19 (new):
Regarding claim 19, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the execution time length being longer than the first predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.”
However, MAEDA discloses, “in response to the execution time length being longer than the first predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.” [See in response to the execution time length being longer than the first predetermined time (e.g.; at step s14, determining that execution time is greater than predetermined time such that predetermined time elapsed), the server determines to instruct control for the local control apparatus (e.g.; stop power flow based on demand response control instruction and start power flow using non-demand response control instruction at step s16): “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)].
[MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 20 (new):
Regarding claim 20, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the waiting time length being shorter than the second predetermined time, determining, by the power management server, to instruct the control for the target equipment; and in response to the waiting time length being longer than the second predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.”
However, MAEDA discloses, “in response to the waiting time length being shorter than the second predetermined time, determining, by the power management server, to instruct the control for the target equipment;” [See the system detects the wait time is shorter than the predetermined time (e.g.; elapsed time hasn’t reached the predetermined time as shown in step s14 of figure 4 proceeding to “NO” and staying in the loop), and in response to detecting the wait time shorter than the predetermined time, the server instructs control for the target equipment (e.g.; in step s14 when system detects that the elapsed time hasn’t reached the predetermined time, the method stays  “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed,” (¶117)];
“in response to the waiting time length being longer than the second predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.” [See when the elapsed time reached the predetermined time as determined in step s14, the server instructs the equipment to control power flow according to non-demand response control as shown in step s16 in figure 4: “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to effectively control the facility devices that are under control [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 21 (new):
Regarding claim 21, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the waiting time length being shorter than the second predetermined time, determining, by the power management server, to instruct the control for the target equipment.”
However, MAEDA discloses, “in response to the waiting time length being shorter than the second predetermined time, determining, by the power management server, to instruct the control for the target equipment.” [See the system detects the wait time is shorter than the predetermined time (e.g.; elapsed time hasn’t reached the predetermined time as shown in step s14 of figure 4 proceeding to “NO” and staying in the loop), and in response to detecting the wait time shorter than the predetermined time, the server instructs control for the target equipment (e.g.; in step s14 when system detects that the elapsed time hasn’t reached the predetermined time, the method stays  “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed,” (¶117)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to effectively control the facility devices that are under control [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 22 (new):
Regarding claim 22, Tappeiner and MAEDA disclose all the elements of claim 12, but Tappeiner does not explicitly disclose, “in response to the waiting time length 
However, MAEDA discloses, “in response to the waiting time length being longer than the second predetermined time, determining, by the power management server, to instruct the control for the local control apparatus.” [See when the elapsed time reached the predetermined time as determined in step s14, the server instructs the equipment to control power flow according to non-demand response control as shown in step s16 in figure 4: “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of MAEDA with the power management method taught by Tappeiner as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to effectively control the facility devices that are under control [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].
Response to Arguments
Applicant’s arguments, see the remarks, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1, 12, and 13 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen for claims 1 and 13 and in view of MAEDA for claim 12.
Applicant responds
(a)	Claims 1, 12, and 13: 
	Tappeiner was not relied on by the Office against claims 4-5, therefore, for at least this reason, claim 1 as amended is not anticipated by Tappeiner.
	The Office did not rely on Tappeiner for the features of original claims 9-10, therefore claim 12 as amended is not anticipated by Tappeiner. Therefore, the rejection of claim 12 under 35 U.S.C. 102 should be withdrawn. (Page: 11)
	Claim 13 is directed to a local control apparatus and recites features similar to the above identified features in claim 1. Therefore, claim 13 is not anticipated by Tappeiner for at least the reason(s) analogous to claim 1. 
Accordingly, withdrawal of the rejections under 35 U.S.C. 102 is respectfully requested. (Page: 12)


With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen. Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner and Chen as described in the current office action.


Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	Claims 1: 
	Applicant respectfully submits that claim 1 is patentable over the applied art of Tappeiner in view of Kim. 
	Therefore, it is believed that claim 1 as amended is patentable over the applied art of record. 
	Claims 4, 6, and 7 depend upon claim 1 and are patentable over Tappeiner in view of Kim 
(Pages: 12-13)
	
With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendment to claim 1, a new grounds of rejections in view of Chen has been introduced. Tappeiner in view of Chen disclose all the elements of the claim.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, claim 1 is 

(c)	Claims 12: 
	Applicant further submits that claim 12 is patentable over the applied art of Tappeiner and Murayama/Lu for the reasons discussed below. 
	Therefore, Murayama does not disclose or suggest the recited feature of claim 12. Thus, claim 12 is patentable over Tappeiner in view of Murayama.
	Therefore, Lu does not disclose or suggest the recited feature of claim 12. Thus, claim 12 is patentable over Tappeiner in view of Lu.
(Pages: 13-14)
	
With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendment to claim 12, a new grounds of rejections in view of MAEDA has been introduced. Tappeiner in view of MAEDA disclose all the elements of the claim.
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, claim 12 is rejected under 35 U.S.C. 103 in view of Tappeiner and MAEDA as presented in the current office action.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116